Per Curiam.
This suit was brought to recover damages for personal injuries. The plaintiff, who was nearly four years old, on May 1st, 1924, while crossing Main street, in Wharton, New Jersey, was struck and injured by an automobile driven by Robert F. Oram. Robert F. Oram died leaving the defendants his devisees and legatees.
The trial resulted in a verdict for the defendants.
The plaintiff obtained a rule to show cause and writes down five reasons for a new trial. Our reading of the record and a consideration of the arguments of the respective counsel lead us to the conclusion that the points involved are pure questions of fact. We find no sufficient reason for disturbing the verdict of the jury.
The rule to show cause is therefore discharged.